Citation Nr: 1717240	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and anxiety disorder, not otherwise specified (NOS), prior to November 23, 2012.

2.  Entitlement to a compensable evaluation for posttraumatic stress disorder (PTSD) and anxiety disorder, not otherwise specified (NOS), since November 23, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record reflects that the Veteran was previously represented by The American Legion and that he revoked power of attorney in November 2009.  He also indicated that he is now proceeding without representation.  Given that, and because the Veteran has not since appointed another representative, the Board recognizes the Veteran as now proceeding pro se in this appeal.  38 C.F R§ 14.631 (2016).

In June 2015 the case was remanded by the Board for additional development.  For the reasons discussed below, the Board finds that all necessary development has been accomplished with respect to the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A February 2017 rating decision granted a 100 percent schedular rating for PTSD and anxiety disorder, NOS from March 29, 2007.

2.  From March 29, 2007, the Veteran is in receipt of a 100 percent schedular rating for PTSD and anxiety disorder; as such, there is no controversy with respect to the question of the Veteran's entitlement to TDIU from that date, forward.






CONCLUSIONS OF LAW

1.  As the benefit sought on appeal has been granted in full, there remains no question of law or fact involving the claim of increased rating for PTSD and anxiety disorder, NOS and the appeal is dismissed.  38 U.S.C.A. §7105 (d)(5) (West 2014).

2.  From March 29, 2007, the question of whether the Veteran is entitled to an award of TDIU is moot given the facts of this case, and the appeal is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA first received a claim of entitlement to service connection for his psychiatric disability on March 29, 2007.  In the September 2010 rating decision on appeal, the RO granted service connection for the psychiatric disability and assigned an initial disability rating.  The Veteran appealed the rating assigned to the Board.  The appeal was certified to the Board in November 2013, remanded by the Board in June 2015, and re-certified back to the Board in April 2017.  In a February 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted a 100 percent disability rating effective March 29, 2007.  The effective date is the date of the claim.  Accordingly, the Veteran's appeal as to this matter has been rendered moot, as the benefit sought on appeal has been fully granted.  Thus, because there remains no case or controversy to resolve, the appeal is dismissed.  38 U.S.C.A. §7105(d)(5) (West 2014).

Additionally, the Veteran seeks entitlement to a TDIU based on his service-connected disabilities.  The Court has held that a 100 percent schedular rating does not necessarily render the issue of entitlement to a TDIU moot, as the TDIU could in certain circumstances render the Veteran eligible for special monthly compensation (SMC) benefits pursuant to 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  Here, however, as SMC at the (s) level has been granted in the February 2017 rating decision, the Court's holdings in Buie and Bradley are not for application, and the issue of entitlement to a TDIU is therefore moot.  See 38 C.F.R. § 4.16(a) (TDIU may be assigned "where the schedular rating is less than total").


ORDER

The claim of entitlement to a higher initial rating for PTSD and anxiety disorder, NOS is dismissed.

The claim of entitlement to a TDIU is dismissed.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


